Matter of Reiner Kaiser Assoc. v Station Sq. Inn Apts. Corp. (2015 NY Slip Op 07277)





Matter of Reiner Kaiser Assoc. v Station Sq. Inn Apts. Corp.


2015 NY Slip Op 07277


Decided on October 7, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 7, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2014-03118
 (Index No. 12494/13)

[*1]In the Matter of Reiner Kaiser Associates, appellant,
vStation Square Inn Apartments Corp., respondent.


Robert L. Gordon, Palisades, N.Y., for appellant.
Wolf Haldenstein Adler Freeman & Herz, LLP, New York, N.Y. (Debra M. Schoenberg and Maria I. Beltrani of counsel), for respondent.

DECISION & ORDER
In a proceeding, inter alia, pursuant to CPLR article 75 to permanently stay arbitration, the petitioner appeals, as limited by its brief, from stated portions of an order of the Supreme Court, Queens County (Grays, J.), entered January 23, 2014, which, inter alia, denied that branch of the petition which was for a permanent stay of arbitration.
ORDERED that the order is affirmed insofar as appealed from, with costs.
Although Station Square Inn Apartments Corp. has withdrawn its notice of intention to arbitrate this controversy, this dispute is likely to recur, and therefore should be determined on the merits (see e.g. Matter of Shellfish, Inc. v New York State Dept. of Envl. Conservation, 76 AD3d 975).
The petitioner failed to establish grounds to stay arbitration pursuant to the broadly worded arbitration clause in the parties' agreement (see CPLR 7503[b]; Matter of Town of Newburgh v Civil Serv. Empls. Assn., 272 AD2d 405). Accordingly, its petition for a permanent stay of arbitration was properly denied.
BALKIN, J.P., CHAMBERS, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court